Appeal from orders, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 29, June 7, July *25523 and November 12, 1991, which, inter alia, denied defendants’ cross-motions to compel production of certain medical records; amended the prior order only to the extent of considering reply affidavits but refused otherwise to modify said order; granted reargument and, upon reargument, directed plaintiff mother to produce certain medical records relating to her abortions and miscarriage for in camera review; and, after an in camera inspection, determined that said records "have no relevance to the issues in this case”, respectively, held in abeyance pending the production of and in camera review by this Court of all of the "medical records pertinent to [the plaintiff mother’s] abortions and miscarriage” as required by the July 23, 1991 order. Plaintiffs’ counsel is directed to furnish the clerk of this Court with said records within 30 days of the date of entry hereof.
The records sought may well contain information material and relevant to the issues presented in the underlying action. Moreover, at least some and perhaps all of the materials sought were reviewed in camera by the IAS Court, which determined that they were not relevant. Without our own independent inspection, we cannot determine the correctness of that determination. Concur—Sullivan, J. P., Carro, Asch and Rubin, JJ.